Citation Nr: 1632395	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  14-10 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to May 1971.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011, rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In October 2011, the RO granted service connection for the Veteran's cardiac disability, and assigned an initial 30 percent rating, effective August 31, 2010; as well as a 0 percent rating for associated surgical scarring.  

The Veteran submitted a notice of disagreement in November 2011 as to the initial rating assigned for his cardiac disability.  He asserted that he was entitled to a 50 percent or higher rating, and that he became totally disabled from his prior employment in 1980 and was still unable to work due to his cardiac disability.  The Veteran also submitted a claim for compensation for ischemic heart disease; however, as the RO explained, this condition is another name for his service-connected coronary artery disease; thus, there was no separate claim.  

In August 2013, the RO denied entitlement to a TDIU because the Veteran did not submit a formal claim (VA Form 21-8940) as requested.  The Veteran then submitted a VA Form 21-8940 in August 2013.  The RO readjudicated and denied this claim in the February 2014 statement of the case (SOC), as part of the claim for a higher rating for the service-connected cardiac disability.  Moreover, the TDIU issue is under the Board's jurisdiction as part of the appeal for a higher rating for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Veteran requested a Board hearing at the RO in his March 2014 substantive appeal (VA Form 9); however, he withdrew this request in multiple written statements, to include in February 2015.

In February 2016, the Board denied a higher initial rating for coronary artery disease and remanded the issue of entitlement to TDIU.


FINDINGS OF FACT

The Veteran's service-connected disabilities do not prevent him from following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants of what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

A June 2013 letter provided required VCAA notice.  

The Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  The Veteran also submitted a private cardiac evaluation via a Disability Benefits Questionnaire in 2011.  His statements in support of the claim are also of record.  No available, pertinent evidence has been identified that remains outstanding.

The Veteran was also afforded VA examinations in February 2011 and January 2014, with an addendum dated in February 2014.  38 C.F.R. § 3.326.  The VA examinations considered an accurate history and included all information and opinions needed to decide his claim.  Therefore the examinations were adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board's February 2016 remand directed that the AOJ refer the issue of entitlement to TDIU to the Director of VA's Compensation Service, for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b)(2015).  The issue was referred, and an administrative review was conducted and rendered in May 2016.  A SSOC was issued in May 2016.  Accordingly, the requirements of the February 2016, remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

II. TDIU

A total disability rating may be assigned, where the scheduler rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration is given to a Veteran's level of education, special training, and previous work experience; but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater. Id. 

While the Veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to TDIU, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  

III. Facts and Analysis

The Veteran has contended he has been unable to work as a result of his heart condition since 1980, when he retired from the U.S. Postal Service.  

In a letter from Dr. S., dated in September 1980, Dr. S. stated that the Veteran was totally disabled due to his cardiac disability with symptoms including dyspnea and chest pain on exertion.  The Veteran was noted to have retired from his position with the U.S. Postal Service in 1980.  The evidence reflects that the Veteran had a myocardial infarction in 1980 and underwent cardiac catheterizations in 1980 and 1992, as well as a four vessel coronary artery bypass graft in September 2006.  

According to private treatment records from Dr. S.P., the Veteran was treated for cardiac symptomatology.  In a March 2007 visit, Dr. S.P., noted the Veteran was asymptomatic, and very active.  In a November 2008 treatment note, the Veteran was noted to be doing very well.  

In a February 2011, DBQ form, Dr. S.P., stated that the Veteran had ischemic cardiomyopathy and CAD status post CABG.  Dr. S. P. checked a box indicating that the Veteran had fatigue.  Dr. S.P. also indicated that the Veteran's cardiac disability impacted his ability to work, but did not provide any detail or description of the limits.

In February 2011, the Veteran underwent a VA cardiac examination.  The Veteran's treatment plan included taking atenolol 50 mg and aspirin 325 mg daily.  A diagnostic exercise was not conducted, but the examiner indicated, based on the Veteran's reported symptoms, that he had dyspnea at greater than 5 but less than 7 METs. The examiner concluded that the Veteran's cardiac disability did not impact his ability to work. 

Treatment records from Dr. J.G., for the period October 2011 through July 2013, show the Veteran was treated for coronary artery disease.  At visits in January 2012, and July 2013, the Veteran denied arm pain, chest pain, claudication, dyspnea, pedal edema, exercise limitation, fatigue, orthopnea, palpitations or paroxysmal nocturnal dyspnea.  There is no mention in these records of the Veteran's inability to maintain employment.  

In a December 2011 VA treatment record, the Veteran was noted to have coronary artery disease, with a CABG x4 in 2006, old myocardial infarction with no symptoms, and no current complaints.  The Veteran reported that he was still active and mowed the lawn, worked around the house, and walked 1 mile a day.  

Upon review of systems, he denied chest pain and reported good exercise tolerance.  Physical examination showed no abnormalities.  In an assessment of daily activities, the Veteran reported that he took care of all shopping needs independently; planned, prepared, and served adequate meals; maintained his home alone with occasional assistance for heavy work; did his personal laundry completely; traveled independently on public transportation or drove his own car.

In a formal application for TDIU received in August 2013, the Veteran reported that he had last worked as a postal carrier in 1980.  He had completed high school.

The Veteran was afforded another VA cardiac examination in January 2014.  The Veteran reported that, over time, he developed fatigue and mild dyspnea with moderate exertion, but denied angina.  The examiner stated that the Veteran's cardiac disability impacted his ability to work by limiting employment requiring moderate exertion; this was based on the Veteran's reports during the examination.  

Following review of the Veteran's records from his primary care physician and cardiologist, an addendum opinion was rendered.  The February 2014 examiner noted that, during the January 2014 examination, the Veteran reported having dyspnea and fatigue at what would be a MET range of greater than 3 to 5.  The examiner also noted that the Veteran's body mass index (BMI) was 33.5 and he was 81 years old; he opined that some dyspnea and fatigue might be expected for non-cardiac reasons based on those factors alone.  

This examiner noted that, in December 2013, Dr. S.P. recorded that the Veteran had no symptoms associated with his cardiac disability and walked daily.  The examiner also noted that the private cardiologist, Dr. J.G., specifically stated in June and July 2013 that the Veteran had no dyspnea, arm pain, chest pain, edema, or exercise limitation.  The examiner stated that, although a stress echocardiogram was interpreted as abnormal, there was only segmental wall motion abnormality and a left ventricular ejection fracture (LVEF) of 55 percent; and Dr. J.G. did not deem a follow-up necessary before one year.  The examiner stated that, based on the private records, and particularly the history that the Veteran reported to those doctors, as well as the other available data, the Veteran appeared to have few limitations of exercise based solely on his cardiac disability, and his exertional capability was in the MET range of greater than 5 to 7.

In his substantive appeal received in March 2014, the Veteran contended that he should be granted TDIU on the basis of the 1980 opinion from Dr. S.

Service connection is currently in effect for coronary artery disease at 30 percent; right amputation of proximal phalanx fourth finger at 10 percent; tinnitus at 10 percent; and appendectomy, scars at sternum and left leg, and bilateral hearing loss all at 0 percent, with a combined evaluation of 40 percent.  The Veteran does not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a TDIU.  

Despite these requirements, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a).

Following referral for extra-schedular consideration under 38 C.F.R. § 4.16(b), an administrative review was conducted.  In May 2016, the Acting Director of VA's Compensation and Pension Service found that based on the totality of evidence of record, there was no support for the notion that the Veteran was unemployable under any circumstances.  The Acting Director's decision is reviewable by the Board.  Wages v. McDonald, 27 Vet. App. 233 (2015).   

The evidence in favor of the grant of TDIU includes the opinion from Dr. S, Dr. S.P's opinion that the disability had unspecified impacts on ability to work; and the Veteran's statements that he is unable to work due to heart disease.  Dr. S's opinion was; however, rendered long before service connection for heart disease became effective.  In the meantime, the Veteran underwent cardiac surgery with a reported improvement in function.  

The as indicated above, the Veteran was reported as being active and doing well by Dr. S.P. in March 2007 and November 2008.  Further evidence of the Veteran's improvement is in the VA treatment records, specifically a December 2011 record, which indicates the Veteran reported he was active, mowed the lawn, worked around the house, and went on a one mile walk each day.  Also according to records from Dr. J. G., from 2011 through 2013, there is no mention of the Veteran's inability to maintain employment.  

The VA examiners opinions are entitled to greater than the Veteran's opinions because of the VA examiners specialized training evaluating disorders and impartiality.  The February 2011 VA examiner found the Veteran's cardiac disability had no impact on his ability to work.  

The January 2014 examiner initially estimated; based on the Veteran's reports during examination; that the cardiac disability impacted his ability to work by limiting employment requiring moderate exertion.  The examiner noted that the Veteran's METs level was consistent with activities like light yard work, mowing a lawn and brisk walking.  These activities would seem to be consistent with the duties of a postal carrier.  The February 2014 opinion noted that based upon the private treatment records and January 2014 examination, the Veteran appeared to have few limitations based solely on his cardiac disability.  

The February 2014 opinion is most probative because it is based on consideration of the entire record, including reports from the Veteran and findings during examination and treatment, that opinion is essentially that the heart disease would not significantly limit the Veteran's activities.  There is no medical opinion since the effective date of service connection that would support a finding that the Veteran is precluded from gainful employment consistent with his education and experience.

The Veteran has at times reported that he has more significant limitations, but he has generally reported a lower level of (or no) impairment when seen for treatment purposes.  His statements made for treatment purposes are deemed more probative than those he made while pursuing benefits or undergoing examinations that would determine his eligibility for those benefits.

There is no evidence that the service connected scar causes any impact on the Veteran's ability to work and the Veteran has not reported any such impact.   

The Board finds that the weight of the evidence is against entitlement to TDIU.  The benefit of the doubt rule is not for application and the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to a TDIU is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


